DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
Amended claims 1 and 5-8 are pending in the present application, and they are examined on the merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Amended claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al (US 6,180,398) in view of Gall (WO 2012/021730; IDS), Tang (US 2012/0276138) and Luytjes et al (US 9,107,939).  This is a new ground of rejection.
a priming composition in the form of a spray, aerosol or nebulizer solution, comprising an adenoviral vector comprising a nucleic acid construct encoding at least one immunogenic polypeptide, wherein the nucleic acid construct encodes polypeptides comprising (i) the fusion protein F of RSV, (ii) nucleoprotein N of RSV and (iii) matrix protein M2 of RSV and (b) at least one boosting composition comprising at least one immunogenic polypeptide comprising fusion protein F of RSV, wherein at least one epitope of the immunogenic polypeptide encoded by the nucleic acid construct comprised in the priming composition is immunologically identical to at least one epitope of the immunogenic polypeptide comprised in the boosting composition, for use in a prime-boost vaccination regimen, wherein the priming composition is administered intranasally and at least one boosting composition is subsequently administered intramuscularly.
Klein et al already disclosed an immunization strategy to provide protection against disease caused by infection with a paramyxoviridae virus, specifically respiratory syncytial virus (RSV), using a priming composition comprising a recombinant virus (e.g., a poxvirus such as an avipox virus) expressing at least one RSV protein  (e.g., at least one of the F, G and M proteins of RSV) or immunogenic fragment thereof, and a booster composition comprising at least one purified RSV protein (e.g., F, G and M proteins of RSV or a mixture of two or three of these RSV proteins) or immunogenic fragment thereof, which may be adjuvanted with alum (see at least the Abstract; Summary of the Invention; particularly col. 5, lines 11-29; and issued claims 1-9).  Klein et al stated explicitly “A priming intranasal administration of a recombinant virus expressing at least one RSV or PIV protein or immunogenic sequence there first is heterologous prime-boost); and virus was not detected in the lungs of the primed-boosted mice when they were challenged intranasally with mouse-adapted RSV-A2 subtype (col. 14, lines 43-47; and col. 16, lines 35-42).  In contrast, 3 out of 6 mice that were primed and boosted with the ALVAC-F recombinant virus (homologous prime-boost) had low, yet detectable in their lungs (col. 16, lines 37-40).  It is also noted that issued claims 1-9 of US Patent 6,180,398 do not limit the priming composition and the boosting composition being administered to a host at the same site or by the same route of administration (e.g., intranasal and/or intramuscular). 
Klein et al did not teach specifically at least that the priming composition in the form of a spray, aerosol or nebulizer solution comprising an adenoviral vector comprising a nucleic acid construct encoding polypeptides comprising the fusion protein F of RSV, nucleoprotein N of RSV and matrix protein M2 of RSV.
At the effective filing date of the present application (07/05/2012), Gall already disclosed using a replication-deficient simian monkey adenoviral vector (e.g., E1-deficient, E1/E2-deficient, E1/E2/E3-deficient) comprising at least one nucleic acid sequence encoding a RSV antigen, such as an RSV F protein antigen, alone or with other vectors such as human adenoviral vectors for treating or preventing RSV infection in a mammal via induction of an immune response against RSV (see at least Abstract; Brief Summary of the Invention; page 24, line 28 continues to line 8 on page 25; Examples 6-10).  Gall defined the term “simian” to refer to both new world and old work monkeys, and does not include any member of the family Homidae (e.g., humans, chimpanzees, gorillas, and orangutans, which are also referred to as the great apes) (page 20, lines 18-21).  Gall also stated explicitly “the RSV antigen can include all or part of, for example, the NS1 protein, the NS2 protein, the N protein, the P protein, the M protein, the SH protein, the G protein, the F protein, the M2-1 protein, the M2-2 protein, and the L protein” (page 29, lines 26-29); and “the gene transfer vector of the priming composition and/or the boosting composition can comprise multiple nucleic acid sequences encoding two or more different antigens, as described herein” (page 42, lines 7-9).  Gall taught that suitable formulations for the composition include aqueous and non-aqueous solutions, isotonic sterile solutions, including a buffered saline solution (page 38, first full paragraph); and the composition can be administered to a mammal via any route of administration, including intramuscular injection or intranasal administration (page 39, first full paragraph).  Gall also taught specifically that in one embodiment, the immune immunization with rAd28-F did not fully protect the animals but the addition of the M/M2 antigen to the immunization with rAd28-F improved viral clearance in lungs and noses post challenge (Figs. 14B-C).
Additionally, Tang already showed that intranasal administration of E1/E3-defective adenovirus particles may confer rapid and broad protection against viral and bacterial pathogens in a variety of disease settings (e.g., influenza virus, RSV, Bacillus anthracis), with protective responses lasted for many weeks in a single-dose regimen but when a pathogen-derived antigen gene (e.g.,  was inserted into the E1/E3-defective adenovirus genome, the antigen-induced protective immunity against the specific pathogen was elicited before the adenovirus-mediated protective response declined away, thus conferring rapid, prolonged and seamless protection against pathogens (see at least Abstract; Summary of the Invention; and Examples).  Tang also taught that the adenovirus are not limited to human adenovirus, non-human primate adenovirus, canine adenovirus or porcine adenovirus (paragraphs [0046]-[0047]).  Example 2 demonstrated that intranasal instillation of ∆E1E3 Ad5 2 days prior to challenge protected 100% of mice against a lethal dose of live A/Puerto Rico/8/34 H1N1 IFV, but there was no protection when ∆E1E3 Ad5 was administered by intramuscular injection (paragraph [0106]).
Moreover, at the effective filing date of the present application Luytjes et al already taught a pharmaceutical composition comprising human RSV virions having the gene encoding G attachment protein being inactivated or deleted and a pharmaceutically acceptable carrier for use as a vaccine; and for administration by inhalation the pharmaceutical composition is in the form of an aerosol spray from pressurized packs or  a nebulizer, wherein the virions are present in a carrier such as water, buffered saline solution for intranasal delivery along with the use of a suitable propellant (Abstract; and particularly col. 7, lines 33-63).
Accordingly, it would have been obvious at the effective filing date of the present application for an ordinary skill in the art to modify the teachings of Klein et al by also preparing a priming composition in the form of a spray, aerosol or nebulizer solution for intranasal administration, wherein the priming composition contains an adenoviral vector comprising a nucleic acid construct encoding polypeptides comprising the fusion protein F of RSV, nucleoprotein N of RSV and matrix protein M2 of RSV, along with a boosting composition comprising protein fusion F protein of RSV for intramuscular administration in a heterologous prime-boost vaccination to treat a mammalian subject in need thereof, in light of the teachings of Gall, Tang and Luytjes et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Gall already taught using a priming composition comprising a replication-deficient simian monkey adenoviral vector comprising multiple sequences encoding two or more different RSV antigens such as the F protein, the N protein, the additional CD4+ and CD8+ T cell responses for M/M2 antigens enhanced the F-induced protective response using rAd28 vectors.  An ordinary skilled in the art would also have been motivated to formulate the priming composition containing the replication-deficient adenoviral vector encoding the RSV polypeptides in the form of a spray, aerosol or nebulizer solution for intranasal administration to take advantage of the E1/E3-defective adenovirus-mediated rapid and broad protection against a viral and bacterial pathogens via intranasal administration but not via intramuscular injection as taught by Tang; and an RSV vaccine in the form of an aerosol spray from pressured packs or a nebulizer has also been taught successfully by Luytjes et al.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Klein et al, Gall, Tang and Luytjes et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.
The modified priming composition and boosting composition resulting from the combined teachings of Klein et al, Gall, Tang and Luytjes et al are indistinguishable and encompassed by the vaccine combination as claimed.
Please also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicants’ arguments related in part to the above 103(a) rejection in the Amendment dated 01/25/2021 (pages 3-5) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicants argued basically that there is no intranasal prime/intramuscular boost in the primary Klein reference; and in the reference the prime and the boost are given by the intramuscular route (Table 1).  In contrast, the present application presents clear data that better immunization results are obtained using the intranasal/IM administration compared to IM/IM (e.g., Example 5).
First, please note that since the above rejection was made under pre-AIA  35 U.S.C. 103(a) none of the cited references has to teach every limitation of the instant claims.  Please refer to the above new ground of rejection based on the teachings of Klein et al (US 6,180,398) in view of Gall (WO 2012/021730; IDS), Tang (US 2012/0276138) and Luytjes et al (US 9,107,939).
Second, with respect to the better immunization results shown in Example 5 of the present application the examiner noted that example 5 relates to T-cell response after boost with MVA-RSV and not with a fusion protein F of RSV as claimed.
Third, with respect to the so-called “superior” results reported in Examples 3-4 and Figures 4, 9-10 of the present application in Applicant’s previous arguments, the examiner noted that they were all obtained via the use of a PanAd3 (a Bonobo Adenovirus type 3-based vector) priming composition (intranasally administering or IM) and RSV F protein plus alum adjuvant as a boosting composition (intramuscular administering or IM) in comparision with F protein-Alum (IM)/F protein-Alum (IM) immunization strategy and CONTROL.  However at the effective filing date of the present application (07/05/2012), a heterologous prime-boost has been recognized to be superior to a homologous prime-boost as evidenced at least by the teachings of the primary Klein reference showing priming mice with the ALVAC-F recombinant virus results in the induction of high titres of RSV-specific neutralizing antibodies as well as a more durable protective response after boosting with the alum-adjuvanted RSV subunit vaccine (heterologous prime-boost); and virus was not detected in the lungs of the primed-boosted mice when they were challenged intranasally with mouse-adapted RSV-A2 subtype (col. 14, lines 43-47; and col. 16, lines 35-42).  In contrast, 3 out of 6 mice that were primed and boosted with the ALVAC-F recombinant virus (homologous prime-boost) had low, yet detectable in their lungs (col. 16, lines 37-40).  Additionally, Spector et al (US 2010/0272752) also taught explicitly that heterologous DNA prime-boost has been shown to elicit synergistic levels of T cell and antibody immunity that are not observed with repeated boosts with the same antigen delivery system (paragraph [0030]).
s 5 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al (US 6,180,398) in view of Gall (WO 2012/021730; IDS), Tang (US 2012/0276138) and Luytjes et al (US 9,107,939) as applied to claims 1 and 6 above, and further in view of Colloca et al (US 2012/0027788).
The combined teachings of Klein et al, Gall, Tang and Luytjes et al were presented above.  However, none of the cited references teaches specifically using a non-human great ape-derived adenoviral vector (e.g., a chimpanzee adenoviral vector) for a priming composition.
At the effective filing date of the present application, Colloca et al already disclosed recombinant chimpanzee and bonobo chimpanzee adenoviral vectors (e.g. ChAd55, ChAd73, PanAd1, PanAd2 and PanAd3) that are suitable for therapy and vaccination applications (see at least the Abstract; Summary of the Invention; paragraphs 41, 44-46, 52-54, 56 and examples 3 and 6).  Colloca et al already taught that the recombinant adenoviruses have a reduced seroprevalance (paragraph 56) and at least as effective in eliciting a specific immune response as the prior art recombinant adenovirus Ad5 (paragraph 259).
Accordingly, it would have been obvious for an ordinary skilled artisan to further modify the combined teachings of Klein et al, Gall, Tang and Luytjes et al by also using any of the disclosed recombinant chimpanzee and bonobo chimpanzee adenoviral vectors to encode the protein F, the nucleoprotein N and the matrix protein M2 of RSV for a priming composition, in light of the teachings of Colloca et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modification because Colloca et al already disclosed recombinant chimpanzee and 
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Klein et al, Gall, Tang, Luytjes et al and Colloca et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al (US 6,180,398) in view of Gall (WO 2012/021730; IDS), Tang (US 2012/0276138) and Luytjes et al (US 9,107,939) as applied to claims 1 and 6 above, and further in view of Crystal et al (US 2009/0104232; IDS) and Lacoste et al (US 8,206,978; IDS).
The combined teachings of Klein et al, Gall, Tang and Luytjes et al were presented above.  However, none of the cited references teaches specifically at least two of the immunogenic polypeptides encoded by the vector of the priming composition are linked by a self-cleaving cleavage site.
At the effective filing date of the present application, Crystal et al already taught a gene transfer vector (e.g., adenovirus-based vectors, including simian adenoviral vectors) for inducing an immune response against Yersinia pestis in a mammal, an immunogenic portion of one or more proteins of Yersinia pestis and/or a nucleic acid sequence encoding a monoclonal antibody directed against Yersinia pestis (see at least the Abstract; Brief Summary of the Invention; particularly paragraphs 13-16, 46-48 and 58).  Crystal et al stated “It will be appreciated that multiple coding sequences can be expressed from a single gene transfer vector using any suitable method known in the art, such as employing a dual promoter cassette, separating coding sequences with a self-cleaving sequence (e.g., a 2A peptide from foot-and-mouth disease virus), or separating coding sequences with an internal ribosomal entry site (IRES)” (bottom of paragraph 58). 
Moreover, Lacoste et al also disclosed multicistronic vectors or vectors expressing several proteins in the same transcriptional unit comprising a nucleic acid sequence encoding a fluorescent protein (see at least the Abstract; particularly col. 10, line 61 continues to line 7 of col. 11).  Lacoste et al stated “Such vectors may use internal ribosomal entry sites (IRES).  Since IRES are not functional in all hosts and do not allow for the stoichiometric expression of multiple protein, self-cleaving peptides may be used instead.  For example, several viral peptides are cleaved during translation and allow for the expression of multiple proteins from a single transcriptional unit.  Such peptides include 2A-peptides, or 2A-like sequences from members of the Picornaviridae virus family.  See for example Szymczak et al., 2004, Nature Biotechnology; 22:589-594.  The subject FP has been engineered to be efficiently released from constructs containing self-cleaving peptides” (col. 10, line 63 continues to line 7 of col. 11).
Picornaviridae virus family to link F, N and M2 proteins of RSV in the adenoviral vector of the priming composition, in light of the teachings of Crystal et al and Lacoste et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Crystal et al already taught using adenovirus-based vectors for inducing an immune response against Yersinia pestis in a mammal; and both Crystal et al and Lacoste et al taught that multiple coding sequences can be successfully expressed from a single gene transfer vector wherein coding sequences are separated with a self-cleaving sequence (e.g., a 2A peptide from foot-and-mouth disease virus).  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Klein et al, Gall, Tang, Luytjes et al, Crystal et al and LaCoste et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.

	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633